Exhibit 10.4

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed.

Double asterisks denote omissions.

 

FIRST AMENDMENT

TO THE EXCLUSIVE PATENT LICENSE

 

This First Amendment dated as of October 9, 2020 (the “Amendment”) is made to
that Exclusive Patent License between Solid Biosciences Inc. (“Solid”) and the
University of Washington acting through UW CoMotion (“University”) dated as of
October 16, 2015 with a University reference number 37475A (the
“Agreement”).  Capitalized terms used herein and not defined have the meaning as
set forth in the Agreement.

 

Whereas, the Parties acknowledge that Solid is in discussions with Ultragenyx
Pharmaceutical Inc. (“Collaborator”) to potentially Sublicense certain rights to
the Licensed Patents to the Collaborator (the “Transaction”); and

 

Whereas, the Parties wish to amend the Sublicensing Consideration solely as it
relates to the Transaction.

 

Now, therefore, in consideration of the agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.Sublicensing Consideration.  The Parties hereby acknowledge that Solid has
achieved Milestone [**] as set forth in Section A.2. of Exhibit A to the
Agreement, which will result in Solid paying to University [**] of the
Sublicensing Consideration received by Solid from the
Transaction.  Notwithstanding the foregoing, and notwithstanding Section 6.1 and
Exhibit A of the Agreement, the Parties hereby agree that, solely in the event
that Solid and Collaborator consummate the Transaction within [**] after the
date of this Amendment, Solid shall pay University $[**] solely in lieu of the
[**] of Sublicensing Consideration due to University from the upfront
consideration received by Solid from Collaborator at the time the Transaction is
executed or substantially contemporaneously therewith, including any premium
over Fair Market Value received by Solid from Collaborator on any sale and
issuance of Solid’s common stock in connection with the execution of the
Transaction.  All other payments due to University in respect of Sublicensing
Consideration from the Transaction shall be payable as set forth in the
Agreement and due according to Section 6.1 of the Agreement and Section A3.7 of
Exhibit A of the Agreement.  

 

2.Financial Milestones.  The Parties hereby agree to amend the Financial
Milestones set forth in Section A3.5 of Exhibit A to the Agreement, whether
achieved by Company or a Sublicensee, as follows:

 

Section

Financial Milestone

Amount Payable

A3.5.2

[**]

[**]

A3.5.3

[**]

[**]

A3.5.4

[**]

[**]

A3.5.5

[**]

[**]

 

Except as expressly set forth herein, all of the terms and conditions of the
Agreement remain in full force and effect. To the extent that there are any
inconsistencies between the terms of the Agreement and Amendment, the terms of
this Amendment shall prevail in effect.

 

 



--------------------------------------------------------------------------------

 

The parties acknowledge that the Agreement and this Amendment set forth the
entire understanding and intentions of the parties hereto as to the subject
matter hereof, and supersedes all previous understandings between the parties,
written or oral, regarding such subject matter.

 

IN WITNESS WHEREOF, Solid and University have caused this Amendment to be
executed by their duly authorized officers as of the date first set forth above.

 

 

SOLID BIOSCIENCES INC.UNIVERSITY OF WASHINGTON

 

By: /s/ Ilan Ganot______________________

By:_/s/ Fiona Wills________________________

 

Print Name: _Ilan Ganot________________    

Print name: Fiona Wills

 

Title: Chief Executive Officer_____________

Title: _Associate Vice Provost,

Innovation Development_

 

 

 

